Mr. Justice Smith delivered the opinion of the court. Appellee (plaintiff) avers in his declaration that appellant loaded and placed the weights on the car in so improper, careless and dangerous a manner that if the car was moved the weights would fall off the car and upon persons moving the car, and that appellant carelessly and negligently ordered the plaintiff to move and propel the car while it was so loaded. Counsel for appellant at the close of their brief say: “We respectfully submit that we are not asking this court to weigh the evidence in the case, and say that it does not preponderate in favor of the plaintiff, but are asking the court to say that there is no such evidence in the record as would justify the jury in bringing in a verdict in favor of the plaintiff without acting unreasonably.” On examination of the record it appears that it contains evidence tending to show that the car in question was owned, controlled and being operated by appellant in its shop; that the weight which fell upon and injured appellee was placed on the car by appellant, under the direction of its foreman in charge of the work of loading the car and moving it; that the weight was so placed on the car that it extended over the side of the car and rested upon its shortest side; that the car when loaded was to be moved by “pinching” it; that immediately, when the car started forward, the weight fell off; that the plaintiff (appellee) was ordered by the foreman to go over and help “pinch” the car, and. was in the act of obeying the order when he was injured. This evidence, we think, justified the inference by the jury that if the weight had been properly loaded it would not have fallen from the car, and therefore, considering all the circumstances, the'weight was improperly and negligently placed on the car by appellant. No explanation which would excuse appellant appears in the evidence; at least, no such explanation has been pointed out to us. Without doubt it was the duty of appellant and its servants to use reasonable care in loading the car so as to prevent the happening of such am accident. The evidence tends to show that it was necessary to “pinch” the front wheels of the car in-' stead of the rear wheels, for the reason that there were chills and castings so close to the rear end of the car that the rear wheels could not be “pinched,” and it cannot be said, therefore, that appellee unnecessarily placed himself in a place of danger, or that he was guilty of any negligence which directly or proximately contributed to the accident. We are compelled to hold, therefore, that the evidence justified the jury in giving a verdict for appellee without acting unreasonably. The judgment is affirmed. Affirmed.